Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-2, 4-10, 12-16, 18-21, and 24-25 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/GB2017/051015, filed on April 12, 2017.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1616608.4, filed on September 30, 2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 04, 2019 and October 19, 2020 have been received and considered by the examiner.

  Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The disclosure is objected to because of the following informalities: 
The uses of the word "moulded" in the specification should read "molded" to comply with the American English requirement. 
The uses of the word "trapezium" in the specification should read "trapezoidal" to comply with the American English requirement.
Appropriate correction is required.

Claim Objections
Claims 1, 7-8, and 20 are objected to because of the following informalities:  
Claim 1 recites "the underlying portion" in line 5. However, the underlying portion has previous antecedent basis in claim 1, line 2. It appears an underlying portion" as recited in line 5 should read "the underlying portion".
The word "moulded", as recited in claims 7-8 should read "molded" to comply with the American English requirement. 
The word "trapezium", as recited in claim 20 should read "trapezoidal" to comply with the American English requirement. A “trapezium” in American English refers to a 4-sided flat shape with straight sides and no parallel sides. The central portion shape as shown in Fig. 5a does indeed have parallel sides (i.e. opposite edges 122a and 122b). 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10, 12-16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wildgoose (US 6,386,461 B1).
Regarding claim 1, Wildgoose teaches (Fig. 12-13): A pad (301) for a railway rail fastening assembly, the pad (301) being configured for placement between a rail and an underlying foundation (Wildgoose, col. 3, lines 29-30), wherein a cross-section (Fig. 13) of the pad (301) comprises: a rigid layer (313) (Wildgoose, col. 2, lines 1-5); and a first resilient layer (annotated Fig. 13 below) (Wildgood, col. 3, lines 10-16) configured to face an underlying foundation (Wildgoose, col. 3, lines 29-30), wherein the rigid layer (313) is integrally formed with the first resilient layer (annotated Fig. 13 below) and wherein an edge of the pad (301) comprises at least one ear (annotated Fig. 12 below) that extends beyond a central region (annotated Fig. 12 below) of the pad (301), the rigid layer (313) extending into the ear (Fig. 12-13) with the ear being configured to resist rail roll (Wildgoose, col. 2, lines 32-37).
Regarding claim 2, Wildgoose teaches the elements of claim 1, as stated above. Wildgoose further teaches (Fig. 13): the pad (301) further comprises a second resilient layer (annotated Fig. 13 below) configured to face a railway rail (Wildgoose, col. 3, lines 29-30), wherein the rigid layer (313) is provided between and is integrally formed with the first and second resilient layers (annotated Fig. 13 below).
Regarding claim 4, Wildgoose teaches the elements of claim 2, as stated above. Wildgoose further teaches (Fig. 13): the first and second resilient layers (annotated Fig. 13 below) extend over one or more edges of the rigid layer (313) (annotated Fig. 13 below) and the first and second resilient layers are connected at said edges of the rigid layer (annotated Fig. 13 below).  
Regarding claim 5, Wildgoose teaches the elements of claim 2, as stated above. Wildgoose further teaches (Fig. 13): the first and second resilient layers (annotated Fig. 13 below) are unitary with each other.  
Regarding claim 6, Wildgoose teaches the elements of claim 2, as stated above. Wildgoose further teaches (Fig. 13): the first and second resilient layers (annotated Fig. 13 below) are connected at one or more cross sections at which the rigid layer (313) is not provided.  
Regarding claim 7, Wildgoose teaches the elements of claim 2, as stated above. Wildgoose further teaches (Fig. 13): the first and second resilient layers are molded around the rigid layer (Wildgoose, col. 4, lines 63-67).
Regarding claim 8, Wildgoose teaches the elements of claim 1, as stated above. Wildgoose further teaches (Fig. 13): the first resilient layer and the rigid layer are molded together (Wildgoose, col. 4, lines 63-67).
Regarding claim 9, Wildgoose teaches the elements of claim 1, as stated above. Wildgoose further teaches (Fig. 12-13): at least the rigid layer (313) is sized so as to extend beyond the width of a base of the rail (Wildgoose, col. 2, lines 32-37).
Regarding claim 10, Wildgoose teaches the elements of claim 1, as stated above. Wildgoose further teaches (Fig. 13): the rigid layer (313) comprises first and second rigid layer portions (annotated Fig. 13 below) spaced apart from each other.
Regarding claim 12, Wildgoose teaches the elements of claim 1, as stated above. Wildgoose further teaches (Fig. 12): the edge comprises a pair of spaced apart ears (annotated Fig. 12 below) that extend beyond the central region (annotated Fig. 12 below) of the pad (301).
Regarding claim 13, Wildgoose teaches the elements of claim 1, as stated above. Wildgoose further teaches (Fig. 12): the edge and an opposing edge (annotated Fig. 12 below) of the pad (301) each comprise at least one ear (annotated Fig. 12 below) that extends beyond the central region of the pad (annotated Fig. 12 below)
Regarding claim 14, Wildgoose teaches the elements of claim 13, as stated above. Wildgoose further teaches (Fig. 12): the edge and opposing edge each comprise one ear (annotated Fig. 12 below), the ears being diagonally opposite each other (annotated Fig. 12 below).  
Regarding claim 15, Wildgoose teaches the elements of claim 13, as stated above. Wildgoose further teaches (Fig. 12): the opposing edge (annotated Fig. 12 below) comprises a pair of spaced apart ears (annotated Fig. 12 below) that extend beyond the central region of the pad.  
Regarding claim 16, Wildgoose teaches the elements of claim 12, as stated above. Wildgoose further teaches (Fig. 12-13): the rigid layer (313) extends into each of the ears (Fig. 12-13).
Regarding claim 21, Wildgoose teaches the elements of claim 1, as stated above. Wildgoose further teaches: each ear is configured to extend alongside an anchoring device forming part of the fastening assembly (Wildgoose, col. 2, lines 28-32).

    PNG
    media_image1.png
    539
    717
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    212
    579
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wildgoose (US 6,386,461 B1), in view of Sonneville (US 4,773,591 A).
Regarding claim 18, Wildgoose teaches the elements of claim 13, as stated above. Wildgoose does not explicitly teach that at least one ear of the edge extend further from the central region than the at least one ear on the opposing edge. 
However, Sonneville teaches (annotated Fig. 2 below): a railway pad (2) with at least one ear on the edge extending further from the central region (16) than the at least one ear on the opposing edge (annotated Fig. 2 below). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Wildgoose to modify the railway pad to have one ear extending further than another ear on the opposing edge, as taught by Sonneville, in order to "facilitate proper placement of the pad on the tie in both the transverse and longitudinal directions, thereby preventing pad slippage or movement during use" (Sonneville, col. 4, lines 64-68).
Regarding claim 19, Wildgoose teaches the elements of claim 13, as stated above. Wildgoose does not explicitly teach that at least one ear of the edge extend further from the central region than the at least one ear on the opposing edge. 
However, Sonneville teaches (annotated Fig. 2 below): a railway pad (2) with at least one ear on the edge wider than the at least one ear on the opposing edge (annotated Fig. 2 below). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Wildgoose to modify the railway pad to have one ear wider than another ear on the opposing edge, as taught by Sonneville, in order to "facilitate proper placement of the pad on 
Regarding claim 20, Wildgoose teaches the elements of claim 1, as stated above. Wildgoose does not explicitly teach that the central region of the pad is trapezoidal shaped, wherein the width of one side is wider than the opposite width. 
However, Sonneville teaches (annotated Fig. 2 below): a railway pad (2), wherein the central region (16) is trapezoidal shaped (annotated Fig. 2 below) with a width of the central region (16) from which the at least one ear extends being wider than an opposite width of the central region (annotated Fig. 2 below). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Wildgoose to modify the railway pad to have a trapezoidal shaped central region, as taught by Sonneville, in order to accommodate different tie and rail foot shapes/configurations and "facilitate proper placement of the pad on the tie in both the transverse and longitudinal directions, thereby preventing pad slippage or movement during use" (Sonneville, col. 4, lines 64-68).

    PNG
    media_image3.png
    465
    472
    media_image3.png
    Greyscale

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wildgoose (US 6,386,461 B1), in view of Asmussen (US 2004/0121096 A1).
Regarding claim 24, Wildgoose teaches the elements of claim 2, as stated above. Wildgoose does not explicitly teach that the first and second resilient layers are configured so as to have different stiffnesses.  
However, Asmussen teaches: a rail pad (Asmussen, paragraph 0001, lines 1-4) comprising two or more layers of the same material type (i.e. polymeric material, polymeric foams and mineral fibers), wherein two of more layers may have different densities, thicknesses, or static stiffness (Asmussen, paragraph 0031, lines 1-6).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Wildgoose to make the first and second resilient layers with different 
Regarding claim 25, Wildgoose teaches the elements of claim 24, as stated above. Wildgoose does not explicitly teach that the second resilient layer is stiffer than the first resilient layer. 
However, Asmussen teaches: a rail pad (Asmussen, paragraph 0001, lines 1-4) comprising two or more layers of the same material type (i.e. polymeric material, polymeric foams and mineral fibers), wherein two of more layers may have different densities, thicknesses, or static stiffness. (Asmussen, paragraph 0031, lines 1-6), wherein “if the layers have different densities, the layer with the higher density should preferably be placed upon the layer with the lower density” (Asmussen, paragraph 0032, lines 4-7). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Wildgoose to make the second resilient layer stiffer than the first resilient layer, as taught by Asmussen, in order to prolong the durability of the rail pad, and to provide a vibration damping system having an upper surface which is sufficiently strong to withstand the replacements of ballast layer which is normally carried out three or four times within the lifetime of the vibration damping system (Asmussen, paragraph 0011, lines 1-6). 
Asmussen teaches that the layer of the pad with a higher density is preferably placed upon the layer with the lower density (Asmussen, paragraph 0032, lines 4-7). For two layers of the same material type (Asmussen, paragraph 0031, lines 1-2), a higher density corresponds to a higher stiffness because it has less cavities or pores. Asmussen further teaches that an increase in cavities leads to a reduction in static and/or dynamic stiffness (Asmussen, paragraph 0017, lines 4-8). Therefore the layer of higher . 


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-6761322-B1: Teaches a rail pad (20) with two diagonal ears, and an encapsulated reinforcing plate 44 with wear stop 45. 
US-7690584-B2: Teaches a rail pad (33) with trapezoidal shaped central section and four ears extending out from the central section. 
US-9410294-B2: Teaches a rail support plate with a central section thickness transition and cavities to reduce stiffness. 
US-9903074-B2: Teaches railway pad (20) configured to extend alongside an anchoring device (12) forming part of the rail fastening assembly (10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617